NO. 12-10-00432-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                                
§                  
            
JODY F. MCCREARY,                                    §                              ORIGINAL
PROCEEDING
                                                
RELATOR                                                         §



MEMORANDUM
OPINION
            Relator Jody F. McCreary,
appearing pro se, requests a writ of mandamus directing the trial court to issue
a writ of habeas corpus.  We construe Relator’s mandamus petition as a
complaint that the trial court has failed to rule on his pro se petition for a pretrial
writ of habeas corpus.
            Counsel has been
appointed to represent Relator in the pending criminal proceeding.  Relator is
not entitled to hybrid representation—partially pro se and partially by
counsel.  See Landers v. State, 550 S.W.2d 272, 280 (Tex. Crim.
App. 1977).  Because Relator has counsel, we do not address the merits of his
pro se mandamus petition.  He must look solely to his counsel for
representation.  Moreover, the trial court is entitled to look solely to counsel
and is not required to rule on pro se motions or petitions filed in a criminal
proceeding in which the defendant is represented by counsel.  See Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 418, 498 (Tex. Crim. App. 1995).  Accordingly, the
petition is denied.  See Tex.
R. App. P. 52.8(a).
 
                                                                                                Brian
Hoyle
                                                                                                      
Justice      
Opinion delivered January 5, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)